DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the identified claims do not appear to require any physical structure and the applicant’s specification (¶0013) describes that “disclosed embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof.”  As the broadest reasonable interpretation of the claims includes a strictly software implementation, the identified claims are determined to be non-statutory.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the recited machine-readable storage media is explicitly described in the applicant’s specification as including transitory media (see, e.g., ¶0013). As the broadest reasonable interpretation 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10, 15, 18-21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Donnel (US Patent No. 4,815,010), hereinafter referred to as O’DONNELL.

Consider Claim 1, 
O’DONNELL teaches a memory controller comprising: 
an indirection table (O’DONNELL, e.g., Figure 2(6), indirection table.); and 
an indirection unit to: 
indicative of a memory row address; Col 8:52+, addressing a word of four (see, e.g., Col 7:65+). A word is a collection of column elements.); 
determine a logical sub-block identifier as a function of the memory row address (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part.); 
look up a physical sub-block identifier based on the logical sub-block identifier in the indirection table (O’DONNELL, e.g., Col 5:47+;Col 7:45+;Col 8:52+, use portion of decomposed address to access indirection table.); and 
issue a redirected memory access to the column-addressable memory, wherein the redirected memory access is indicative of the physical sub-block identifier (O’DONNELL, e.g., Col 8:22+, issue redirected memory access to the physical location identified by the indirection table (i.e., indicative of a physical sub-block identifier).).

Consider Claim 2, 
O’DONNEL further teaches wherein: 
the indirection unit is further to determine a physical memory row address as a function of the physical sub-block identifier (O’DONNELL, e.g., Col 8:22+, form the physical address at a word of memory.); and the redirected memory access is indicative of the physical memory row address (O’DONNELL, e.g., Col 8:22+, address to a word 

Consider Claim 3, 
O’DONNELL further teaches wherein: 
the indirection unit is further to determine a row offset as a function of the memory row address; and to determine the physical memory row address further comprises to determine the physical memory row address as a function of the memory row offset (O’DONNELL, e.g., Col 7:65+, 128 4-word lines.  A 4-word line is considered analogous to a claimed row; Col 8:22+, address to a word of memory.  Addressing a subset of elements requires a mechanism to differentiate between elements.  The mechanism used to identify a word among plural words is considered analogous to the claimed offset function.)

Consider Claim 4, 
O’DONNELL further teaches wherein the physical sub-block identifier is indicative of a contiguous block of memory of the column-addressable memory having a predetermined number of memory rows and a predetermined number of columns (O’DONNELL, e.g., Col 8:8+, describes identifying a block group and a block which are indicative of a contiguous block of memory.).

Consider Claim 5, 


Consider Claim 8, 
O’DONNELL further discloses wherein the memory access comprises a column read (O’DONNELL, e.g., Col 6:23+, read to memory; Col 7:65+, memory includes plural rows and columns.  In other words, all accesses to the memory include accessing at least a single column element (i.e., a column read).).

Consider Claim 10, 
O’DONNELL further discloses wherein to receive the memory access comprises to receive the memory access from a host processor coupled to the memory controller (O’DONNELL:Col 3:11-12, describes addressing by processor.).

Consider Claim 14, 
O’DONNELL teaches one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a memory controller to: 
receive a memory access to a column-addressable memory, wherein the memory access is indicative of a memory row address (O’DONNELL, e.g., Col 5:47+, receive a virtual address.  A virtual address is considered indicative of a memory row a word of four (see, e.g., Col 7:65+). A word is a collection of column elements.); 
determine a logical sub-block identifier as a function of the memory row address (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part.); 
look up a physical sub-block identifier based on the logical sub-block identifier in an indirection table of the memory controller (O’DONNELL, e.g., Col 5:47+;Col 7:45+;Col 8:52+, use portion of decomposed address to access indirection table (see, e.g., Fig 2).); and 
issue a redirected memory access to the column-addressable memory, wherein the redirected memory access is indicative of the physical sub-block identifier (O’DONNELL, e.g., Col 8:22+, issue redirected memory access to the physical location identified by the indirection table (i.e., indicative of a physical sub-block identifier).).

Consider Claim 15, 
O’DONNELL teaches memory controller comprising: 
an indirection table (O’DONNELL, e.g., Fig 2(6)); and 
a media management unit to: 
identify a source physical sub-block identifier (O’DONNELL, e.g., Col 6:23+, image memory may be read (i.e., location is a source);Col 8:27+, discloses memory access operation using a physical sub-block identifier.) and a destination physical sub-block identifier (O’DONNELL, e.g., Col 6:23+, image memory may be written (i.e., location is a destination).) for a media management operation associated with a column-
identify a logical sub-block identifier associated with a source physical sub-block identifier with the indirection table (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part;Col 8:8+, discloses association between logical and physical sub-block identifiers in the indirection table.); 
perform the media management operation (O’DONNELL, e.g., Col 6:6, emit video signal toward a display means (i.e., media management).); and 
update the indirection table with the destination physical sub-block identifier for the logical sub-block identifier in response to performance of the media management operation (O’DONNELL, e.g., Col 3:17+, discloses updating the contents of the indirection table;Col 6:32+, modification of indirection table allows modification of image on screen.  Modification of an on-screen image requires that the indirection table be updated after (i.e., in response to) the original image was displayed.).

Consider Claim 18, 
O’DONNELL further teaches an indirection unit to: 
receive a memory access to the column-addressable memory in response to performance of the media management operation, wherein the memory access is indicative of a memory row address (O’DONNELL, e.g., Col 5:47+, receive a virtual address.  A virtual address is considered indicative of a memory row address; Col a word of four (see, e.g., Col 7:65+). A word is a collection of column elements.); 
determine the logical sub-block identifier as a function of the memory row address (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part.); 
look up the destination physical sub-block identifier based on the logical sub-block identifier in the indirection table (O’DONNELL, e.g., Col 5:47+;Col 7:45+;Col 8:52+, use portion of decomposed address to access indirection table.); and 
issue a redirected memory access to the column-addressable memory, wherein the redirected memory access is indicative of the destination physical sub-block identifier (O’DONNELL, e.g., Col 8:22+, issue redirected memory access to the physical location identified by the indirection table (i.e., indicative of a physical sub-block identifier).).

Consider Claim 19, 
O’DONNELL teaches a compute device comprising: 
a data storage device comprising a column-addressable memory media and a memory controller (O’DONNELL, e.g., Fig 2, shows memory and control elements.), the memory controller comprising: 
an indirection table (O’DONNELL, e.g., Fig 2(6)); and 
an indirection unit to (i) receive a memory access to the column-addressable memory media, wherein the memory access is indicative of a memory row address (O’DONNELL, e.g., Col 5:47+, receive a virtual address.  A virtual address is considered indicative of a memory row address; Col 8:52+, addressing a word of four (see, e.g., Col 7:65+). A word is a collection of column elements.), (ii) determine a logical sub-block identifier as a function of the memory row address (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part.), (iii) look up a physical sub- block identifier based on the logical sub-block identifier in the indirection table (O’DONNELL, e.g., Col 5:47+;Col 7:45+;Col 8:52+, use portion of decomposed address to access indirection table.), and (iv) issue a redirected memory access to the column-addressable memory media, wherein the redirected memory access is indicative of the physical sub-block identifier (O’DONNELL, e.g., Col 8:22+, issue redirected memory access to the physical location identified by the indirection table (i.e., indicative of a physical sub-block identifier).).

Consider Claim 20, 
O’DONNELL further discloses a host processor and an I/O subsystem, wherein the host processor is coupled to the data storage device via the I/O subsystem (O’DONNELL, e.g., Col 3:3-12, discloses a processor accessing image memory.).

Consider Claim 21, 
O’DONNELL further teaches wherein to receive the memory access comprises to receive the memory access from the host processor (O’DONNELL:Col 3:11-12, describes addressing by processor.).

Consider Claim 23, 


Consider Claim 24, 
O’DONNELL further teaches wherein the memory controller further comprises a media management unit to: 
identify a source physical sub-block identifier (O’DONNELL, e.g., Col 6:23+, image memory may be read (i.e., location is a source);Col 8:27+, discloses memory access operation using a physical sub-block identifier.) and a destination physical sub-block identifier (O’DONNELL, e.g., Col 6:23+, image memory may be written (i.e., location is a destination).) for a media management operation associated with the column-addressable memory media (O’DONNELL, e.g., Col 8:4+;Col 6:6+, system functions to display video (i.e., media management) by writing to a physical destination and reading from a physical source.); 
identify the logical sub-block identifier associated with the source physical sub- block identifier with the indirection table (O’DONNELL, e.g., Col 5:47+, decompose virtual address into an upper and lower part;Col 8:8+, discloses association between logical and physical sub-block identifiers in the indirection table.); 
perform the media management operation (O’DONNELL, e.g., Col 6:6, emit video signal toward a display means (i.e., media management).); and 
Modification of an on-screen image requires that the indirection table be updated after (i.e., in response to) the original image was displayed.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’DONNELL in view of CHEN et al. (US PGPub No. 2019/0206487 A1), hereinafter referred to as CHEN.

Consider Claim 6, 
O’DONNELL teaches the memory controller of claim 1, above, and additionally describes the presence of RAM and ROM memories (O’DONNELL, e.g., Col 3:32;Col 2:38) as well as memory-redirection (O’DONNELL, e.g., Col 8:22+), but fails to expressly describe wherein to issue the memory access to the column-addressable memory comprises to issue the memory access to a die of a memory media of the column-addressable memory. CHEN et al. describes systems and methods for managing access to an memory matrix and is considered analogous prior art.  CHEN does describe wherein to issue a memory access to the column-addressable memory comprises to issue the memory access to a die of a memory media of the column-addressable memory (CHEN, e.g., Fig 2, shows storage having at least one die.).

Consider Claim 7, 
O’DONNELL teaches the memory controller of claim 1, above, and additionally describes the presence of RAM and ROM memories (O’DONNELL, e.g., Col 3:32;Col 2:38) as well as memory-redirection (O’DONNELL, e.g., Col 8:22+), but fails to expressly describe wherein to issue the memory access to the column-addressable plural die of a memory media of the column-addressable memory. CHEN et al. describes systems and methods for managing access to an memory matrix and is considered analogous prior art.  CHEN does describe wherein to issue a memory access to the column-addressable memory comprises to issue the memory access to plural die of a memory media of the column-addressable memory (CHEN, e.g., Fig 2, shows storage having plural die.).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’DONNELL in view of Bruce et al. (US Patent No. 6,000,006), hereinafter referred to as BRUCE.

Consider Claim 9, 
O’DONNELL teaches the memory controller of claim 1, above, but fails to expressly describe wherein the indirection unit is further to update the indirection table with a write timestamp associated with the physical sub-block identifier in response to issuance of the redirected memory access, wherein the memory access comprises a memory write. BRUCE discloses systems and methods for operating a memory space with an arbitrary remapping function and is considered analogous prior art.  BRUCE does disclose updating an indirection table with a write timestamp associated with a physical sub-block identifier in response to issuance of a redirected memory access, wherein the memory access comprises a memory write (BRUCE, e.g., Fig 7;Col 3:4+, write counter fields track writes for a physical address in the mapping table.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the 

Consider Claim 16, 
O’DONNELL teaches the memory controller of claim 15, above, and additionally describes wherein the source physical sub- block identifier is indicative of a first contiguous block and the destination physical sub-block identifier is indicative of a second contiguous block (O’DONNELL, e.g., Col 7:65+, image memory is accessed in blocks of 128x128 bits (i.e., contiguous);Col 8:8+, addresses used to store and retrieve (i.e., source/destination blocks) data are indicative of contiguous blocks.).  However, O’DONNEL fails to explicitly disclose moving data from a first to second location such that the media management operation comprises to copy data from a first contiguous block of the column-addressable memory to a second contiguous block of the column-addressable memory, wherein the source physical sub- block identifier is indicative of the first contiguous block and the destination physical sub-block identifier is indicative of the second contiguous block.  BRUCE discloses systems and methods for operating a memory space with an arbitrary remapping function and is considered analogous prior art.  BRUCE does disclose wherein the media management operation comprises to copy data from a first contiguous block of the column-addressable memory to a second contiguous block of the column-addressable memory (BRUCE, e.g., Col 7:58+, copy data from a source block and write to a destination block.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed 


Consider Claim 17, 
O’DONNELL teaches the memory controller of claim 15, above, but fails to describe wherein the media management operation comprises a wear leveling operation. BRUCE discloses systems and methods for operating a memory space with an arbitrary remapping function and is considered analogous prior art.  BRUCE does disclose wherein the media management operation comprises a wear leveling operation (BRUCE, e.g., Col 12:11+, wear-leveling.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the system of O’DONNELL with the teachings of BRUCE because it reduces device wear thus improving system lifetime.

Consider Claim 22, 
O’DONNELL teaches the compute device of claim 19, above, including the use of a host processor (O’DONNELL:Col 3:11-12, describes addressing by processor.), but fails to expressly describe wherein the data storage device comprises a persistent memory device coupled to the host processor. BRUCE discloses systems and methods for operating a memory space with an arbitrary remapping function and is considered analogous prior art.  BRUCE does disclose wherein a data storage device comprises a .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over O’DONNELL in view of Ordentlich et al. (US PGPub No. 2016/0352358 A1), hereinafter referred to as ORDENTLICH.

Consider Claim 11, 
O’DONNELL teaches the memory controller of claim 1, above, but fails to describe a vector function unit to issue the memory access; wherein to receive the memory access comprises to receive the memory access from the vector function unit. ORDENTLICH discloses systems and methods for operating bitmapped memory structures and is considered analogous prior art. ORDENTLICH does disclose a vector function unit to issue the memory access; wherein to receive the memory access comprises to receive the memory access from the vector function unit (ORDENTLICH, e.g., ¶0035+;¶0050+, discloses the use of vectors to manage memory access.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of O’DONNELL with at least the cited elements of ORDENTLICH because it improves data integrity by reducing the likelihood of unrecoverable errors.
Claim 12, 
O’DONNELL teaches the memory controller of claim 1, above, but fails to describe wherein the column-addressable memory comprises a memory media with a cross point architecture in which memory cells are positioned at intersections of word lines and bit lines and are individually addressable. ORDENTLICH discloses systems and methods for operating bitmapped memory structures and is considered analogous prior art. ORDENTLICH does disclose wherein the column-addressable memory comprises a memory media with a cross point architecture in which memory cells are positioned at intersections of word lines and bit lines and are individually addressable (ORDENTLICH, e.g., Fig 1A; ¶0022+).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of O’DONNELL with at least the cited elements of ORDENTLICH because the use of a ReRAM crosspoint memory architecture reduces write amplification which improves overall system efficiency. 

Consider Claim 13, 
The system of O’DONNELL as modified by ORDETLICH further discloses wherein the memory controller is coupled to the memory media via a media access circuit (O’DONNELL, e.g., Fig 2, shows plural bus elements (i.e., media access circuits).).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary W. Cygiel/Primary Examiner, Art Unit 2137